DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Bower (US 2012/0126229).
	With respect to claims 1 and 17, Bower teaches a method of making a printed structure, comprising: 
providing a destination substrate (10), contact pads disposed on or in the destination substrate (paragraph 0034), and a layer of adhesive (72) disposed on the destination substrate; 
providing a stamp (60) with a component (20) adhered to the stamp, the component having a stamp side in contact with the stamp and a post side opposite the stamp side, wherein the component comprises a circuit and connection posts extending from the post side, each of the connection posts electrically connected to the circuit (paragraphs 0020 and 0038); 
moving and pressing the component into contact with the adhesive layer to adhere the component to the destination substrate to form the printed structure having a partially-filled volume defined between the component and the destination substrate (Figure 3K); 
removing the stamp; and 
processing (30) the printed structure to fill or reduce the volume (paragraph 0095).

With respect to claim 5, Bower teaches that wherein the adhesive layer is disposed such that at least a portion of the contact pads are uncovered, as the contact pads are disposed on the destination substrate (paragraph 0020).
With respect to claim 6, Bower teaches that the adhesive layer is disposed such that no adhesive is between the connection posts and the contact pads.
With respect to claim 13, Bower teaches that the prior art teaches curing the adhesive in a pattern defined by spacing of components over the destination substrate (paragraphs 0012 and 0028).
Allowable Subject Matter
Claims 38-41 are allowed.
Claims 4, 7, 16, and 18-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/             Primary Examiner, Art Unit 1745